 



Exhibit 10.1

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 6, 2013 (the “Effective
Date”) is entered into by and between Richfield Oil & Gas Company, a Nevada
corporation having its principal place of business at 15 W. South Temple, Suite
1050 Salt Lake City, Utah 84101 (the “Company”), and Alan D. Gaines, an
individual presently residing in the State of Connecticut (“Executive”).



 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company in the capacity and for the term and compensation and
subject to the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the parties agree
as follows:

 

1. Title; Responsibilities; Reporting: During the term of this Agreement,
Executive shall diligently and faithfully: (a) serve the Company in the capacity
of Chairman of the Board; (b) report directly to the Board of Directors (the
“Board”); (c) discharge and carry out all duties and responsibilities as may
from time to time be assigned, and such directions as may from time to time be
given, to Executive by the Board and (d) abide by and carry out the policies and
programs of the Company in existence or as the same may be changed from time to
time.

 

2. Exclusivity: All services to be provided by Executive under this Agreement
shall be performed by Executive personally. During the term of this Agreement,
Executive shall devote such time as is necessary to further the business of the
Company. Executive may (a) serve on corporate, civil or charitable boards or
committees, (b) manage personal investments, and (c) deliver lectures and teach
at educational institutions or events so long as such activities do not
significantly interfere with the performance of Executive’s duties hereunder.
The parties agree that during the term of this Agreement, Executive shall not
enter into an employment agreement or become a director of any other oil and gas
exploration and production company, without the prior consent of the Board,
which shall not unreasonably be withheld.

 

3. Term: The term of this Agreement shall commence upon the Effective Date and
shall end on the third anniversary of the Effective Date unless sooner extended
by agreement of the parties or earlier terminated in accordance with the
provisions of this Agreement. The date on which this Agreement is scheduled to
expire is the “Termination Date”. Unless the Company or the Executive give
written notice to the other party at least sixty (60) days prior to the
Termination Date of its or his intention to terminate this Agreement or to
renegotiate its terms, the Agreement shall renew and continue in effect for
successive one-year periods, and each anniversary from such original Termination
Date shall be designated as the “Termination Date” for all purposes under this
Agreement. The term of this Agreement, whether as originally scheduled, extended
by agreement, or shortened pursuant to an earlier termination in accordance
herewith is referred to as the “Term.”

 



 

 

 

4. Base Salary: Commencing upon the Effective Date, Executive shall be entitled
to receive a base salary in the amount of $288,000 per annum. While said base
salary shall be deemed earned commencing upon the Effective Date, the Company
may defer the payment of such base salary until the earlier to occur of (i) the
Board’s determination that payment of Executive’s base salary (including accrued
amounts) is appropriate given the Company’s current financial condition or (ii)
the closing of a financing in which the Company realizes gross proceeds in
excess of $3 million. Executive’s base salary may be reviewed and adjusted from
time to time by the Board in its discretion, subject to Executive’s rights under
Section 16 hereof. The Company shall pay to Executive his base salary in
bi-monthly installments on the fifteenth and last day of each month, subject to
such deductions by the Company as are required to be made pursuant to law,
government regulations or order. Executive understands and agrees that Executive
is an exempt employee as that term is applied for purposes of Federal or state
wage and hour laws, and further understands that Executive shall not be entitled
to any compensatory time off or other compensation for overtime.

 

5. Performance Bonus: For each calendar year during the Term of this Agreement,
Executive shall be entitled to earn an annual performance bonus (“Bonus”) based
upon criteria to be established by the compensation committee as soon as
practicable following the date hereof. Such Bonus may not exceed two (2) times
Executive’s then base salary.

 

6. Grant of Stock Option: Concurrently with the execution of this Agreement, the
Company shall grant a stock option (“Stock Option”) to the Executive,
exercisable to purchase up to an aggregate of 3,500,000 shares of the Company’s
common stock, par value $0.001. The Stock Option shall be exercisable at an
exercise price of $1.00 per share for a period of seven (7) years and shall be
subject to a vesting schedule as set forth therein. The Form of Stock Option is
attached hereto as Exhibit B.

 

7. Fringe Benefits: During the Term of this Agreement, Executive shall be
entitled to similar benefits as may be made available to senior officers of the
Company under such group benefit plans and/or programs as may be maintained by
the Company from time to time, subject to any eligibility, co-payment and
waiting period requirements under or applicable to any such benefit plans and/or
programs. Executive acknowledges and agrees that the Company has the right, in
its sole discretion, to amend, modify or terminate any such benefit plan or
program at any time and for any reason or for no reason. Executive’s entitlement
to such benefits shall end upon the termination of his employment with the
Company, however caused, except as provided (a) by applicable law or (b) by the
express terms of any such group benefit plan or program maintained by the
Company.

 

8. Vacation, Etc.: During the Term of this Agreement, Executive shall be
entitled to four (4) weeks paid vacation, to be taken at such time or times as
shall be consistent with the proper performance by Executive of his duties. No
unused vacation, holidays, sick leave or personal days may be carried forward
from year to year.

 

9. Expense Reimbursement; Travel Policy: The Company shall provide Executive
with such reasonable business lodging and travel expense reimbursements as are
consistent with the Company’s policies in effect from time to time. All
reimbursements by the Company provided for in this Agreement are conditioned
upon Executive’s submission to the Company of reasonably satisfactory
documentation and an itemized account for such expenses within a reasonable
period after they are incurred. Expense reports and requests for reimbursement
which are submitted later than two months after the expense is incurred will not
be reimbursed without the approval of the Company’s Chief Financial Officer.

 



 

 

 

10. Other Employee Benefit Plans: During the Term, Executive shall be entitled
to participate in all employee, executive or key-employee benefit or incentive
compensation plans maintained or established by the Company for the purpose of
providing compensation and/or benefits to employees, executives or key
employees, generally, including without limitation, all pension, retirement,
profit sharing, savings, stock option, deferred compensation and/or restricted
stock grants. Unless otherwise provided herein, the compensation and benefits
hereunder, and Executive’s participation in such plans, practices and programs
shall be on the same basis and terms as applicable to the other eligible
participants in the particular plan, practice or program.

 No additional compensation provided under any such plans shall be deemed to
modify or otherwise affect the terms of this Agreement or any of Executive’s
entitlements hereunder.

 

11. Death of Executive: In the event of Executive’s death during the Term of
this Agreement, the Company’s obligations and agreements under this Agreement
shall automatically terminate as of the date of such death, and in full
satisfaction thereof, the Company shall pay to Executive’s estate any base
salary earned and unpaid through the date of such death and any business
expenses or other fringe benefits otherwise due to Executive. Executive’s estate
shall also be entitled to payment for (i) any Bonus earned in the year preceding
such termination but not yet paid and (ii) any accrued but unused vacation days
during the year such termination occurs. Such event shall not be deemed a
“Termination Without Cause” as defined in Section 17 below. All other
obligations of the Company under this Agreement shall automatically cease, and
Executive’s estate shall not be entitled to any other salary, payments or
benefits otherwise payable to Executive under this Agreement, except as
otherwise required by law.

 

12. Disability of Executive: If Executive shall, during the term of this
Agreement, suffer a “Disability,” (as defined, from time to time, in a
disability plan that the Company may maintain for the benefit of its senior
officers (a “Disability Plan”) or, whenever no such Disability Plan exists, as
defined in accordance with the meanings on Exhibit A hereto), then the Company
shall have the right to terminate this Agreement by written notice of such
Disability to Executive, whereupon the Company’s obligations and agreements
under this Agreement shall automatically terminate as of the date of such
notice, and in full satisfaction thereof, the Company shall pay to Executive any
base salary earned and unpaid through the date of such notice (less any payments
received by Executive under a Disability Plan) and any business expenses or
other fringe benefits otherwise due to Executive. Executive shall also be
entitled to payment for (i) any Bonus earned in the year preceding such
termination but not yet paid and (ii) any accrued but unused vacation days
during the year such termination occurs. No such termination shall be deemed a
“Termination Without Cause”. All other obligations of the Company under this
Agreement shall automatically cease, and Executive shall not be entitled to any
other salary, payments or benefits otherwise payable under this Agreement,
except as otherwise required by law.

 

13. Resignation Notice; Termination: Executive agrees to give sixty (60) days’
prior written notice to the Company of any decision by Executive to resign
during the Term of this Agreement (such notice hereinafter referred to as a
“Resignation Notice”), provided, however, that in the case of Executive’s
resignation for “Good Reason” as defined in Section 16 below, only fourteen
(14) days’ prior written notice shall be required. Executive acknowledges and
understands that these notice periods are for the exclusive benefit of the
Company, and do not confer any employment obligation on the Company. If the
Company receives any such Resignation Notice, the Company may elect, in its sole
discretion and for any reason or for no reason, to terminate Executive’s
affiliation with the Company, either immediately or at any point during the
period indicated in such notice.

 



 

 

 

14. Post-Resignation Actions: If Executive decides to resign from his position
on the Board, Executive agrees to make no public announcement and no statement
to persons or entities doing business with the Company concerning Executive’s
departure prior to Executive’s termination date without the written consent of
the Company, and to continue faithfully performing and discharging Executive’s
duties and responsibilities for the Company from the date of such Resignation
Notice until such termination date.

 

15. Post-Resignation Obligations: Except as provided below with respect to
resignations for “Good Reason,” no resignation under Section 13 hereof (or
termination by the Company following a Resignation Notice) shall be deemed to be
or treated as if it was a “Termination Without Cause” as defined below.
Executive agrees and understands that, in the event of any such resignation (or
termination by the Company following a Resignation Notice), Executive shall be
entitled to receive Executive’s then applicable base salary through the date of
termination of Executive’s affiliation with the Company and any business
expenses otherwise due to Executive. Executive shall also be entitled to payment
for any Bonus earned in the year preceding such resignation but not yet paid.
Payment of amounts owed under this Section 15 shall be made in a lump sum not
later than fifteen (15) days after the date of Executive’s termination of this
Agreement. All other obligations of the Company under this Agreement shall
automatically cease, and Executive shall not be entitled to any other
compensation, payments or benefits otherwise payable under this Agreement,
except as otherwise required by law. The parties further agree and understand
that, in the event of any such resignation (or termination by the Company
following a Resignation Notice), Executive’s obligations and agreements under
Sections 21 through 24 hereof shall continue in full force and effect in the
manner and on the terms set forth herein.

 

16. Resignation for Good Reason: If Executive resigns for “Good Reason” (as
defined herein), then such a resignation (a “Resignation for Good Reason”) shall
be treated as if it were a “Termination Without Cause” as defined in Section 17
below. “Good Reason” means any of the following failures or conditions which
shall remain uncured twenty (20) days after written notice of such failure or
condition is received by the Company from Executive: (i) the failure of the
Company to continue Executive in the position of Chairman of the Company (or
such other Board position as may be offered by the Company and which Executive
in his sole discretion may accept); (ii) material diminution by the Company of
Executive’s responsibilities, duties, or authority in comparison with the
responsibilities, duties and authority held during the six month period
immediately preceding such diminution, or assignment to Executive of any duties
inconsistent with Executive’s position as the Chairman of the Company (or such
other Board position as may be offered by the Company and which Executive in his
sole discretion may accept); (iii) any decrease in Executive’s base salary or
Bonus to a level below eighty percent (80%) of that of the Company’s Chief
Executive Officer, (iv) failure by the Company to pay and provide to Executive
the base salary, Bonus and benefits provided for in this Agreement to which
Executive is entitled; or (v) the requirement that Executive relocate his
primary residence.

 



 

 

 

17. Termination Without Cause: Executive’s affiliation with the Company under
this Agreement may be terminated at any time by the Company, without cause, upon
fourteen (14) days’ written notice to Executive (such termination referred to
throughout this Agreement as a “Termination Without Cause”). In the event of any
such Termination Without Cause, (a) Executive shall be entitled to receive
Executive’s then applicable base salary through the date of termination of
Executive’s affiliation with the Company and any business expenses or fringe
benefits otherwise due to Executive and (b) in addition, the Company agrees to
pay to Executive, as severance pay and in lieu of any further compensation for
any subsequent period, an amount equal to two times (2.0X) Executive’s then
applicable base salary (the “Severance Payment”), which Severance Payment shall
be payable in six (6) equal monthly installments commencing on the first day of
each month following the date of termination. Executive shall also be entitled
to payment for (i) any Bonus earned in the year preceding such termination but
not yet paid and (ii) any accrued but unused vacation days during the year such
termination occurs. All other obligations of the Company under this Agreement
shall automatically cease, and Executive shall not be entitled to any other
salary, payments or benefits otherwise payable under this Agreement, except as
otherwise required by law.

 

18. Termination following Change of Control: If Executive’s affiliation with the
Company is terminated by the Company within twelve (12) months after a Change of
Control (as defined herein) for reasons other than For Cause pursuant to
Section 19 below or by reason of Disability or Executive’s death, or if
Executive resigns his employment for Good Reason within twelve (12) months after
a Change of Control, then (a) Executive shall be entitled to receive Executive’s
then applicable base salary through the date of termination of Executive’s
affiliation with the Company and any business expenses or fringe benefits
otherwise due to Executive and (b) in addition, the Company agrees to pay to
Executive, the Severance Payment. Executive shall also be entitled to payment
for (i) any Bonus earned in the year preceding such termination but not yet paid
and (ii) accrued but unused vacation days. At the termination date, all
restricted shares of Company stock issued to Executive under any restricted
stock agreement will be immediately vested and any stock options or other grants
made to Executive pursuant to any incentive or benefit plans then in effect
shall vest in accordance with the terms of any such plans. All other obligations
of the Company under this Agreement shall automatically cease, and Executive
shall not be entitled to any other salary, payments or benefits otherwise
payable under this Agreement, except as otherwise required by law.

 

“Change of Control,” as used herein, shall mean

 

a) Change in the ownership of the Company — the date that any one person, or
more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company; or

 

b) Change in the effective control of the Company

 

  (i) The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company; or

 

  (ii) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election; or

 



 

 

 

c) Change in the ownership of a substantial portion of the Company’s assets —
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the corporation
immediately before such acquisition or acquisitions.

 

19. Termination For Cause: The Company, upon a vote of the Company’s Board of
Directors (excluding Executive) shall be entitled to immediately terminate
Executive’s services in any of the following circumstances, each of which shall
constitute “cause” for such termination:

 

(a) the breach by Executive, in any material respect, of this Agreement
(including, without limitation, the refusal or other failure by Executive to
perform any of Executive’s duties hereunder other than a failure to perform
resulting from death or physical or mental disability) and failure by Executive
to cure such breach within ten (10) days of written notice thereof from the
Company;

 

(b) the commission by Executive of any act of dishonesty, fraud, intentional
material misrepresentation or moral turpitude in connection with his employment,
including, but not limited to, misappropriation or embezzlement of any funds of
the Company or any of its affiliates;

 

(c) the commission by Executive of any (1) willful misconduct or gross
negligence, or (2) intentional act having the effect of injuring the reputation,
business or business relationships of the Company or any of its affiliates, and
which intentional act would not reasonably be deemed to be in the best interests
of the Company;

 

(d) the entering by Executive of a plea of guilty or nolo contendere to, or the
conviction of Executive for, a crime (other than a routine traffic offense)
which carries a potential penalty of imprisonment for more than ninety (90) days
and/or a fine in excess of Ten Thousand Dollars ($10,000);

 

(e) Executive’s abuse of alcohol, prescription drugs or controlled substances to
a degree which interferes with his performance on behalf of the Company;

 

(f) Executive’s deliberate disregard of any lawful material rule or policy of
the Company or order of the Company’s Board of Directors and failure to cure the
same within ten (10) days of written notice thereof from the Company; or

 

(g) excessive absenteeism of Executive other than for reasons of illness, after
written notice from the Company with respect thereto.

 

If Executive is terminated for any of the causes referred to in the above
sub-paragraphs (a) through (g), all obligations of the Company under this
Agreement (except for obligations specifically referred to as continuing) shall
automatically cease, and Executive shall only be entitled to receive Executive’s
then applicable base salary through the date of termination and any business
expenses or fringe benefits otherwise due to Executive. All other obligations of
the Company under this Agreement shall automatically cease, and Executive shall
not be entitled to any other compensation, payments or benefits otherwise
payable under this Agreement, except as otherwise required by law. The parties
further agree and understand that, in the event of any such

termination, Executive’s obligations and agreements under Sections 21 through 24
hereof shall continue in full force and effect in the manner and on the terms
set forth herein.

 



 

 

 

20. Payment Upon Expiration of Term: In the event that this Agreement expires by
the arrival of the Termination Date without a prior termination or resignation,
the Company agrees to pay to Executive his base salary earned and unpaid through
the date of such expiration and any business expenses or fringe benefits
otherwise due to Executive. Executive shall also be entitled to payment for (i)
any Bonus earned in the preceding year and not yet paid and (ii) any accrued but
unused vacation days during the year such expiration occurs. All other payments,
benefits or arrangements provided by the Company shall cease immediately, except
as otherwise required by law or the terms of any plan maintained by the Company.
Notwithstanding the foregoing, the parties further agree and understand that, in
the event of any such expiration, Executive’s obligations and agreements under
Sections 21 through 24 hereof shall continue in full force and effect in the
manner and on the terms set forth herein.

 

21. Noncompetition:

 

(a) Executive expressly acknowledges that he will receive, during the Term,
confidential and proprietary information of the Company that gives the Company a
competitive advantage in oil and gas exploration. In order to protect the
Company, and persons and entities that do business with the Company, it is an
essential condition of his engagement that Executive agrees that during the Term
of this Agreement and (unless this Agreement is terminated as a result of a
Termination Without Cause or a Resignation For Good Reason):

 

  (i) for a period of one (1) year thereafter, Executive will not directly or
indirectly, for his own account or on behalf of any other person or as an
employee, consultant, manager, agent, broker, stockholder, director or officer
of a corporation, investor, owner, lender, partner, joint venturer, or otherwise
engage in any business which is then directly engaged in the exploration,
drilling or production of natural gas or oil, within any ten (10) mile radius
from any property in which the Company has an ownership, leasehold or
participation interest at the date of such termination;

 

  (ii) for a period of one (1) year thereafter (i) solicit, entice or induce any
Customer (as defined below) of the Company to cease or limit its business with
the Company (except if and to the extent directed to do so by the Vice Chairman
or Board of Directors of the Company), or to become a customer, supplier, vendor
or client of any other person (including, without limitation, Executive,
individually) or entity engaged in any activity or business competitive with the
Company if as a consequence thereof such party shall reduce the business it does
with the Company or (ii) interfere with the relationship between the Company and
any Customer, and Executive shall not cause, assist or facilitate any person or
entity in taking any such prohibited actions;

 



 

 

 

  (iii) for a period of one (1) year thereafter, solicit, attempt to solicit or
entice away from the Company’s employment, any employee of the Company, or
disrupt or interfere with, or attempt to disrupt or interfere with, the
Company’s relationship with any such person, and Executive shall not cause,
assist or facilitate any person or entity in taking any such prohibited action;

 

  (iv) disparage the Company or any of its shareholders, directors, officers,
employees or agents or take any actions that are harmful to the Company’s
goodwill with its customers, employees or the public; and

 

  (v) engage in any act or practice the purpose of which is to evade the
provisions of this covenant not to compete or to commit any act which adversely
affects the business of the Company.

 

For purposes of this Agreement, a “Customer” of the Company shall mean any
person or entity, who or which is, or was at any time within the prior one year
period, a purchaser of goods or services from the Company, a landlord,
sublandlord, licensor, licensee or supplier of (or prospective purchaser,
landlord, sublandlord, licensor, licensee or supplier, provided the Company was
in active discussions with such party prior to the termination of this
Agreement), to or from the Company, as the case may be.

 

(b) It is understood by Executive that the covenants contained in this
Section 21 are essential elements of this Agreement and that, but for the
agreement of Executive to comply with such covenants, the Company would not have
agreed to enter into this Agreement and would not pay Executive the agreed
Compensation for his services. Executive acknowledges that the provisions of
this Section 21 are reasonable and necessary for the protection of the Company
and that enforcement of the provisions of this Section 21 shall not result in an
unreasonable deprivation of the right of Executive to earn a living. The
existence of any claim or cause of action of Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants. The covenants of
Executive in this Section 21 shall be construed as agreements independent of any
provision in this Agreement. In the event a court of competent jurisdiction
determines that the provisions of this Section 21 are excessively broad as to
duration, geographical scope or activity, it is expressly agreed that Section 21
shall be construed so that the remaining provisions shall not be affected, but
shall remain in full force and effect, and any such overbroad provisions shall
be deemed, without further action on the part of any person, to be modified,
amended and/or limited, but only to the extent necessary to render the same
valid and enforceable in such jurisdiction.

 

22. Non-Disclosure of Confidential Information:

 

(a) Executive acknowledges and agrees that Executive’s services for the Company
shall bring Executive into contact with sensitive or secret information relating
to the Company, its successors, subsidiaries, assigns, officers, Chairmen,
associated entities and/or agents including, but not limited to (i) information
concerning the objectives, plans, commitments, contracts, leases, operations,
Chairmen, methods, market investigations, surveys, research, records, and costs
and prices of the Company and/or the Company’s subsidiaries or associated
entities, (ii) information concerning the identities, objectives, plans,
preferences, needs, requests, specifications, commitments, contracts,
operations, methods and records of the Company’s and/or its subsidiaries’ or
associated entities’ lenders, prospective lenders, investors, owners and/or
prospective owners, and (iii) any and all information, trade secrets or ideas
that give the Company or its subsidiaries or associated entities the opportunity
to obtain an advantage over such competitors of the Company or of such
subsidiaries or associated entities that do not know or use such information,
trade secrets or ideas (the “Confidential Information”).

 



 

 

 

(b) Executive further understands and acknowledges that Confidential Information
includes not only recorded or written information, but information that
Executive can recall or reconstruct from Executive’s memory.

 

(c) Executive agrees that he will, at all times, faithfully hold all such
Confidential Information in the strictest of confidence and will, at all times,
use his best efforts and highest diligence to keep such Confidential Information
secret, to guard against its disclosure, and never, directly or indirectly, to
disclose or divulge any such Confidential Information to any person, company,
firm or other entity, or to use the same, except that (i) Executive may use
Confidential Information as necessary to perform his duties of employment with
the Company, (ii) Executive may disclose Confidential Information to those
within the Company who have a need to know it in the performance of their duties
for the Company, (iii) Executive may disclose Confidential Information to
parties outside the Company when, as and if he is expressly directed to do so by
Executive’s supervisors within the Company, and (iv) Executive may disclose
Confidential Information as expressly directed by judicial process, provided
that Executive has promptly, and prior to making such disclosure, provided a
copy of such judicial process to the Company and the Company does not intervene
to oppose such disclosure. Executive shall use his best efforts to afford the
Company sufficient time to intervene to oppose any such disclosure, including,
if necessary, seeking reasonable extensions of Executive’s time to make such
disclosure.

 

(d) Executive shall continue to abide by all of his obligations under this
Agreement respecting Confidential Information not only during his employment
with the Company, but also for all time after any termination, resignation or
expiration of his employment with the Company, however caused.

 

(e) Notwithstanding the foregoing, after any termination or resignation of
Executive from his employment with the Company, Confidential Information shall
not include, and Executive shall not be restricted from divulging or using, any
information which Executive can demonstrate (i) is or becomes generally
available to the public other than as a result of a disclosure by Executive,
(ii) was available to Executive on a non-confidential basis prior to its
disclosure to Executive by the Company or any of its subsidiaries or associated
entities, or (iii) becomes available to Executive on a non-confidential basis
from a source other than the Company or any of its subsidiaries or associated
entities, provided, however, that such source was not bound by a confidentiality
agreement with the Company or any of its subsidiaries or associated entities, or
was not otherwise prohibited from transmitting such information to Executive.

 

(f) Executive agrees that upon any termination, resignation or expiration of his
employment with the Company, however caused, Executive shall deliver to the
Company all writings, documents, recordings, computer discs or other media of
recordation or storage in his possession, custody or control containing any
Confidential Information (including, without limitation, all duplicates and
copies), shall relinquish access to any computer maintained by or for the
benefit of the Company or any of its subsidiaries or associated entities, and
shall purge all such Confidential Information (in whatever form, including
electronic data) from any electronic media or storage devices, including
computers, in Executive’s possession, custody or control. To insure compliance
with this Agreement, at the time of such termination, resignation or expiration,
Executive shall provide the Company with a sworn statement, duly notarized, that
Executive has performed each and every agreement and obligation contained or
referred to in this Section.

 



 

 

 

23. Company Property: All inventions, improvements, systems, designs, ideas,
business plans, sales techniques, approaches, surveys, prospect books,
publications, memoranda, customer lists, files, notes, records, videotapes or
any other business documentation or products (including, without limitation,
Confidential Information) that Executive makes or conceives (either individually
or jointly with others) or that are made available to Executive during his
affiliation with the Company and until any termination, resignation or
expiration of such engagement for any reason, relating to and connected with his
Chairmanship, or that Executive utilizes in carrying out his duties or
responsibilities to the Company (the “Property”), shall be the Company’s
exclusive property, and Executive assigns to the Company all of his rights, if
any, in and to all such Property.

 

24. Trade Names, Trademarks and Copyright: During his affiliation with the
Company, and continuing for all time after any termination, resignation or
expiration of such employment for any reason, Executive agrees that he shall
never have or claim any right, title or interest in any trade name, trademark or
copyright (statutory or common law) belonging to or used by the Company, its
subsidiaries, successors, assigns or associated entities, and shall never have
or claim any right, title or interest in any material or matter of any sort,
prepared for or used in connection with advertising, solicitation, circulation,
editorial content or promotion of the business of the Company, its subsidiaries,
successors, assigns or associated entities, whether produced, prepared or
published in whole or in part by Executive. Executive recognizes that the
Company and/or its subsidiaries or associated entities now have and shall
hereafter have and retain sole and exclusive rights in and to any and all such
trade names, trademarks, copyrights, material and matter.

 

25. Injunctive Relief: Executive expressly acknowledges and agrees that the
Property and the Confidential Information are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, and
that a breach by Executive of any of the restrictive covenants contained in
paragraphs 21 through 24 herein will cause the Company irreparable injury and
damage for which there is no adequate remedy available at law. Executive further
expressly acknowledges and agrees that the Company shall be entitled, in
addition to any remedies available at law, to injunctive or other equitable
relief to require specific performance, or to prevent a breach, of any provision
of this Agreement by Executive without any requirement or showing that the
Company has suffered any damages from such breach.

 

26. Further Instruments: Each of the Company and Executive shall execute,
acknowledge, deliver and procure the execution, acknowledgment and delivery to
the other of any and all further instruments which the other may reasonably deem
necessary or expedient to carry out or effectuate the purposes or intent of this
Agreement.

 

27. Representations: Executive represents and warrants to the Company that
Executive has the capacity and right to negotiate and enter into this Agreement,
and Executive’s execution, delivery and performance of this Agreement does not
breach, interfere with or conflict with any other contractual agreement,
covenant not to compete, option, right of first refusal or other existing
business relationship or any judgment or order, in each case, to which Executive
is a party or otherwise subject.

 



 

 

 

28. Successors and Assigns: This Agreement shall not be assignable by the
Company without the prior consent of Executive, which shall not be unreasonably
withheld. For purposes of this Agreement a transfer of this Agreement in
connection with a merger, sale of a majority of the outstanding shares or
consolidation of the Company or a sale of substantially all of the Company
assets shall not constitute an assignment. This Agreement shall be binding upon
the successors, heirs, executors and personal representatives of Executive. This
Agreement contemplates the rendition of personal services by Executive and is
not assignable by Executive.

 

29. Savings Clause: If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law. The Company’s rights and remedies provided for
in this Agreement or by law shall, to the extent permitted by law, be
cumulative.

 

30. Governing Law and Construction: Any and all differences and disputes of
whatever nature arising out of or relating to this Agreement (including, without
limitation, the negotiation, execution, performance or termination of this
Agreement) shall be governed by the laws of the State of Nevada applicable to
contracts made, negotiated and to be performed entirely in such State without
giving effect to its principles of conflicts of laws. With respect to all such
differences and disputes, the parties agree and consent to be subject to the
exclusive jurisdiction of the state and federal courts located in the State of
Nevada and consent to the exclusive venue of Nevada.

 

31. Notices: All notices to be given under this Agreement shall be in writing
and shall be given by hand, by overnight courier services which obtain
acknowledgment of receipt or by certified or registered mail, return receipt
requested, addressed to the party receiving such notice (each of the foregoing
being referred to as “Written Notice”), or by facsimile transmission, such
transmission being effective as of the date thereof if followed within ten
(10) business days by Written Notice, as follows:

 

(a) if to the Company, to the Company’s address set forth above, with a copy to
Matthew S. Cohen, Esq., Buchannan Ingersoll & Rooney, 1290 Avenue of the
Americas, 30th Floor, New York, NY 10104;

 

(b) if to Executive, to Executive’s address on file with the Company; or

 

(c) to either party at such other addresses as shall have been specified in a
notice similarly given.

 

32. Freedom to Execute Agreement: The Company and Executive each represent,
warrant and agree that they are free to enter into this Agreement, and that they
are not subject to any obligations or disability which would prevent them from
or interfere with their fully keeping and performing all of the covenants and
conditions to be kept or performed under such agreements. The Company and
Executive further represent, warrant and agree that they have not made and will
not make any grant or assignment which conflicts with or impairs the complete
enjoyment of the rights and privileges granted to the Company and Executive
under this Agreement. Executive has had the opportunity to consult with his
personal attorney and to negotiate this Agreement at “arms-length”.

 



 

 

 

33. Entire Agreement: This Agreement is intended to constitute the entire
agreement between the Company and Executive relating to the subject matters of
such agreements, and all prior negotiations and understandings of the parties
have been merged in this agreement. No modification of this agreement shall be
valid unless in writing and executed by the parties hereto. This Agreement
replaces and supersedes in its entirety all prior agreements between the
Executive and the Company (together with its predecessors and affiliates), which
as of the last date of last signing below, is void and of no further force and
effect.

 

34. Waiver of Breach: The waiver of a breach or default of or under any
provision of this Agreement shall not be deemed a waiver of any other such
breach or default of any kind or nature.

 

35. Approvals: This Agreement has been approved by the necessary vote of the
Company’s Board of Directors of the Company.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written.

 



  Company: RICHFIELD OIL & GAS COMPANY         By:  

/s/ Douglas C. Hewitt Sr. 

    Name:   Douglas C Hewitt Sr.     Title: CEO          

5/06/2013 

      Executive: ALAN GAINES         By:

Alan D Gains 

    Alan Gaines          

5/06/2013 

 



 

 

  

Exhibit A

 

For the purposes of this Employment Agreement, whenever the term “Disability” is
not defined in a Disability Plan that the Company may maintain for the benefit
of its senior officers, that term shall mean that, for a period of “120
continuous days”, Executive is “limited” from performing the “material and
substantial duties” of his “regular occupation” due to his “sickness” or
“injury.”

 

For purposes of this definition:

 

“120 continuous days” shall mean 120 days of sickness or injury which meets all
of the other criteria for a Disability as defined herein, with no lapse of
greater than 30 days (consecutively or in the aggregate);

 

“limited” from performing a duty or function means that Executive is unable to
perform such duty or function;

 

“material and substantial duties” means duties that are normally required for
the performance of Executive’s “regular occupation” and cannot be reasonably
omitted or modified;

 

“regular occupation” means all of the functions that Executive was routinely
performing prior to the onset of the condition or conditions that resulted in
the Company’s decision to terminate Executive’s employment for reasons related
to Disability;

 

“sickness” means any illness or disease that renders Executive incapable of
performing material and substantial duties of his employment under the
Employment Agreement; and

 

“injury” means a bodily injury that is the direct result of an accident and not
related to any other cause.

 

 

 

  

Exhibit B – Form of Stock Option

 



 

